PER CURIAM:
Mediante opinión per curiam de 11 de junio de 1987 decretamos la separación del ejercicio de la abogacía del Lie. Antonio Quidgley Viera. Dicho dictamen estuvo pre-dicado en el hecho de que el licenciado Quidgley Viera no había cancelado sellos de rentas internas y notariales en una serie de escrituras, y que “a[u]n, frente a requerimientos y órdenes de este Tribunal para que corrigiera su obra notarial y justificar su inacción ... se [había] cruzado de brazos”. Opinión per curiam de 11 de junio de 1987, pág. 3.
El 19 de julio de 1988 el señor Quidgley Viera presentó, por conducto de su abogado, una moción en la que solicitaba su reinstalación como abogado. Referida la solicitud a la Co-misión de Reputación, luego de investigar y celebrar vistas ésta rindió un informe que recomendaba, por votación uná-nime, que se reinstalara al querellado al ejercicio de la abo-gacía.
*113Analizado y evaluado dicho informe y las demás constan-cias del expediente, y tomando en consideración el hecho de que el señor Quidgley Viera ha estado separado del ejercicio de la abogacía desde el 11 de junio de 1987, y que ha acredi-tado ante la Comisión de Reputación el pago de las deudas relacionadas con la profesión, se concede su solicitud y se le reinstala a la profesión de abogado.
Por todo lo antes expuesto, se dictará la correspondiente sentencia.
El Juez Asociado Señor Ortiz no intervino.